       Case 1:21-cv-10471-NMG Document 1 Filed 03/19/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

LORETTA MERRITT,                            )
     Plaintiff,                             )              C.A. NO.:
                                            )
v.                                          )
                                            )
UNITED STATES POSTAL SERVICE,               )
     Defendant                              )


                            COMPLAINT & JURY DEMAND

1.   The Plaintiff, Loretta Merritt, is an individual residing at 49 Cranberry Road, Buzzards
     Bay, Barnstable County, Massachusetts.

2.   The Defendant, United States Postal Service, is an independent agency of the executive
     branch of the United States federal government responsible for providing postal service
     in the United States.

3.   On or about March 30, 2018, the Plaintiff, Loretta Merritt, was a patron of one of the
     Defendant’s business premises located at 248 Main Street, Wareham, Plymouth County,
     Massachusetts.

4.   At all material times, the plaintiff was a lawful visitor to the Defendant’s premises.

5.   The Defendant had a duty to maintain its premises in a reasonably safe condition and
     free of all foreseeable hazards.

6.   On or about March 30, 2018, the Defendant breached its duty by negligently failing to
     properly maintain said premises in a reasonably safe condition and free of all
     foreseeable hazards and/or warn of the existence of hazards, including hazards on
     the steps of the premises.

7.   As a direct and proximate result of Defendant’s negligence, the Plaintiff was caused to
     sustain serious personal injury when she was caused to fall on the stairs at the subject
     premises.

8.   As a direct and proximate result of the Defendant’s negligence as alleged, the Plaintiff
     has incurred and continues to incur medical expenses for her care and treatment, and
     has suffered and continues to suffer an impairment to her ability to enjoy life and attend
     to her usual activities.

9.   At all material times, the Plaintiff was in the exercise of due care and free from all
     comparative negligence.
         Case 1:21-cv-10471-NMG Document 1 Filed 03/19/21 Page 2 of 2




10.   The Plaintiff has satisfied all conditions precedent to the bringing of this cause of action.

       WHEREFORE, the plaintiff demands judgement against the Defendant in the amount of
her damages, together with interests, costs and reasonable attorney’s fees.

     THE PLAINTIFF LORETTA MERRITT CLAIMS AND DEMANDS A TRIAL BY
          JURY ON
ALL CAUSES OF ACTION ASSERTED HEREIN.



                                                     Respectfully Submitted,
                                                     The Plaintiff,
                                                     By her Attorney,



                                                     ___________________________________
                                                     Loren E. Laskoski
                                                     BBO#: 673144
                                                     KECHES LAW GROUP, P.C.
                                                     2 Lakeshore Center, Third Floor
                                                     Bridgewater, MA 02324
                                                     (508) 822-2000
                                                     FAX: (508) 822-8022
                                                     llaskoski@kecheslaw.com
